DETAILED ACTION
	Claims 1, 11-22, 25-32, and 41-45 are currently pending in the instant application.  Claims 1, 11-22, 31, and 42-44 are rejected.  Claims 1 and 15 are objected.  Claims25-30, 32, and 41 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and the election of the species of compound 148:

    PNG
    media_image1.png
    165
    532
    media_image1.png
    Greyscale
 in the reply filed on 16 August 2021 has been previously acknowledged. 
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds of claims 1, 11-22, 31, 32, and 42-45 which appear allowable over the prior art.  
Claims 1, 11-22, 31, and 42-45 have been searched and examined in their entirety. It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 22 April 2022 have been fully considered and entered into the instant application.  Applicant’s amendment cancelling claims 36-38 has overcome the 35 USC 112 enablement rejection.  The cancellation of claim 6 has overcome the 35 USC 112 (b) rejection of claim 6.  The 35 USC 112(b) rejection of claims 2 and 38 is overcome as these claims are cancelled.  The cancellation of claim 24 has overcome the 35 USC 112(b) rejection of claim 24.  The cancellation of claims 2, 4, and 6 has overcome the 35 USC 112(b) rejection of these claims.  The amendment to claim 1 has overcome the 35 USC 112(b) rejection of claim 1 as lacking antecedent basis.  Applicant’s cancellation of claims 2-4, 6, 8, and 24 has overcome the 35 USC 112(d) rejection of these claims as failing to further limit claim 1.  As claim 1 has been amended the 35 USC 112(d) rejection of claim 22 for failing to further limit is overcome.  The 35 USC 112(d) rejection is maintained for claims 12, 16, and 21 for the reasons provided below.  Applicant’s amendment to claim 1 has overcome the 35 USC 102(a)(1) rejection as being anticipated by Zhang et al.
Claim Objections
Claim 1 is objected to because of the following informalities:  The second line of claim 1 states “according the formula”.  The phrase should have a “to” to read as “according to the formula”  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 does not end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, 17-20, 22, 31, 43 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 has been amended as follows:

    PNG
    media_image2.png
    40
    515
    media_image2.png
    Greyscale
.  The amendment introduces new matter as the original claim 1 stated that there were 2 to 18 atoms found in the chain.  Claim 1 was amended to overcome the lack of antecedent basis of “the chain”.  While the reference to “the chain” was deleted from claim 1, the claim as amended now moves the 2-18 atoms to the entirety of the linker L, when it originally defined a chain that lacked antecedent basis.  Making the L linker be 2-18 atoms does not find support in the originally filed claims or disclosure.  Additionally, formula (A) and (B) in new claims 43 and 44 are found nowhere in the originally filed disclosure.  There is no sub-genus with the formula (A) and (B) found in the originally filed disclosure.  Formula (A) and (B) along with L as a linker having 2 to 18 atoms are therefore considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically claims 13 and 14 do not define variable R6 or variable a and these definitions are not found in parent claim 1 either.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-16, 21, and 42-44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 1 defines L as: an optionally substituted linker having 2 to 18 atoms.  The formula of claim 1 is: 
    PNG
    media_image3.png
    186
    356
    media_image3.png
    Greyscale

.  Claim 11 and 42 define L2 as a linker and “a” as an integer from 1 to 18, however, the part of the formula of claims 11 and 42 that is supposed to fall within “L” of claim 1 is: 
    PNG
    media_image4.png
    67
    135
    media_image4.png
    Greyscale
which fails to further limit claim 1 as L2 can be any linker and a can be up to 18.  Claim 12 has -NH-phenyl-L3 as the part of the formula that is supposed to fall within “L” of claim 1, however, L3 is defined as any linker and -NH-phenyl, is already 12 atoms.  Claims 13 and 14 have 
    PNG
    media_image5.png
    58
    142
    media_image5.png
    Greyscale
with “a” and “R6” undefined, and L5 as any linker, which is outside the “L” of claim 1.  Claim 15 has R1 including NH and C(=O) in the R1 definition, however R1 of claim 1 is: 

    PNG
    media_image6.png
    123
    576
    media_image6.png
    Greyscale
which does not include any rings with -NH- or C(=O) as part of the formula.  The NH and C(=O) of claim 16 is not considered a substituent on R1, it is considered part of R1, which is outside the scope of R1 in claim 1.  Claim 16 has varying definitions for the linker of claim 1 which includes linkers with more than 18 atoms, for example, 
    PNG
    media_image7.png
    111
    149
    media_image7.png
    Greyscale
has 28 atoms.  –(CH2)n- when n is greater than 6, has more than 18 atoms.   Claim 21 defines the linker of claim 1 as: 
    PNG
    media_image8.png
    134
    645
    media_image8.png
    Greyscale
with no limitation to 2-18 atoms.  Claims 43 and 44 define L3 and L4 as any linker, which is outside the scope of L in claim 1 which can only have 2-18 atoms.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					8 June 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600